DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-26-2022 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 5 recites “about of 500°C-1400°C”.  The word “of” does not make grammatical sense.  Examiner recommends deleting the word “of”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Lines 6-7 recite “at a temperature ranges from about 30°C to 50°C”. The word “ranges” does not make grammatical sense. Examiner recommends changing “ranges” to --range--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 4 recites “Re2SiO5”.  The numbers in this formula should be written as subscripts.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “said SiC fiber consisting of about 50% to 70% by volume” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear relative to what total amount the % by volume is being measured.  Examiner recommends utilizing the phrasing from ¶ [0019] of the specification and changing the phrase to “consisting of about 50% to 70% by volume” to read --with a volume content of 50% to 70%--.
Claim 6 recites “a precursor used is methyltrichlorosilane”.  This limitation does not have a clear nexus with claim 1 because it is unclear how or when this precursor is used.  It appears from the specification that this precursor is used in the chemical vapor infiltration process (¶ [0015], [0023], [0063], etc.).  As such, Examiner recommends amending claim 6 to read --a precursor used in the chemical vapor infiltration process is methyltrichlorosilane--, or the like.

Allowable Subject Matter
Claims 1-2, 5, and 8 are allowed.
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  Claims 3, 4, and 7 would likewise be allowable once the claim objections are overcome.
The following is an examiner’s statement of reasons for allowance: While the prior art teaches many elements claimed, it does not fairly teach or suggest combining all of the elements in the combination as claimed for obtaining a flame tube.  
US 5,015,540 produces a SiCf/SiC composite by coating SiC fibers with a boron nitride interface layer by CVI, depositing a silicon-wettable material by CVD, depositing an infiltration-promoting material by slurry infiltration, and infiltrating molten silicon which reacts with carbon in the preform to form SiC matrix.  The fibers can be wound into a tube, but the preform is not limited as such.  There is no suggestion of a flame tube specifically, a prepreg unidirectional tape, a ratio of SiC matrix formed by CVI and RMI, an environmental barrier coating, or a thermal barrier coating.
US 5,336,350 suggests forming unidirectional tapes of SiC coating with boron nitride, laminating layers of tapes, and then infiltrating the laminate with molten silicon to form a composite.  There is no suggestion of winding fiber and prepreg unidirectional tape, CVI with RMI, a ratio of SiC matrix formed by CVI and RMI, an environmental barrier coating, a thermal barrier coating, or producing a flame tube.
US 2013/0167374 A1 suggests forming unidirectional prepreg tapes of SiC fibers and stacking the tapes to form a preform.  The preform can be densified by reactive melt infiltration with molten silicon, by CVI, or by PIP.  There is no suggestion of forming an interface layer, winding to form the preform, a ratio of SiC matrix formed by CVI and RMI, an environmental barrier coating, a thermal barrier coating, or producing a flame tube.
US 10,807,912 B1 suggests depositing an environmental barrier coating on a SiC/SiC composite substrate for use in high temperature environments, such as turbine engines.  It suggests coating thickness of around 10-200 µm.  There is no description of methods for producing the substrate, a thermal barrier coating, or a flame tube.
US 2016/0024962 A1 suggests depositing an environmental barrier coating on a SiC/SiC composite substrate for use in high temperature environments, such as turbine engines.  It suggests coating thickness of about 1-50 mils.  There is no description of methods for producing the substrate, a thermal barrier coating, or a flame tube.
US 2018/0282851 A1 suggests forming thermal barrier coatings and environmental barrier coatings on CMC substrates (with or without fibers) for use in high temperature environments, such as turbine engines.  There is no limitation to the methods of forming the substrate.  The reference does suggest that an article may include both EBC and TBC layers, and that a layer may have a thickness of about 10-500 µm.  There is no suggestion of a flame tube.
US 2021/0017090 A1 suggests forming an environmental barrier coating on CMC substrate, which may include SiC fibers and SiC matrix, for use in high temperature systems such as gas turbine engines.  It also suggests that an environmental barrier coating may further function as a thermal barrier coating, and that the environmental barrier coating may include one or more layers.  There is no limitation to the methods of forming the substrate, and no suggestion of a flame tube.  
WO 2014/199459 A1 suggests forming a SiCf/SiC tube with a metal layer on the inside and a rare-earth silicate layer on the outer surface side.  The only description of forming the composite is by CVI or NITE generally.  The rare-earth silicate layer appears to function as an environmental barrier coating because the tube is intended for use in a nuclear fuel rod cladding or water rod cladding in a nuclear reactor.  There is no suggestion of a flame tube or an additional thermal barrier coating.
US 2017/0030582 A1 suggests that a flame tube may be formed of a silicon carbide ceramic matrix composite.  There is no suggestion of an environmental barrier coating or a thermal barrier coating.
CN 106977219 A suggests forming a SiCf/SiC composite flame stabilizer by providing SiC fiber and depositing alternating layers of C and SiC interfacial layers by CVI, and then forming an environmental barrier coating on the surface of the composite flame stabilizer.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pick and choose pieces from the prior art, as cited above, and to further add additional elements, to arrive at the claimed method to produce a flame tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741